         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 COMMWORKS SOLUTIONS, LLC,

                                Plaintiff                 Civil Action No.: 6:21-cv-00366

                    -against-                                  Jury Trial Demanded

 COMCAST CABLE COMMUNCATIONS,
 LLC d/b/a XFINITY, COMCAST CORP.,
 and COMCAST CABLE
 COMMUNICATIONS MANAGEMENT,
 LLC.,

                                Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CommWorks Solutions, LLC (“CommWorks” or “Plaintiff”), by way of this

Complaint against Defendants Comcast Cable Communications, LLC d/b/a Xfinity, Comcast

Corp., and Comcast Cable Communications Management, LLC (collectively “Comcast” or

“Defendants”), alleges as follows:


                                              PARTIES

1.     Plaintiff CommWorks Solutions, LLC is a limited liability company organized and

existing under the laws of the State of Georgia, having its principal place of business at 44

Milton Avenue, Suite 254, Alpharetta, GA 30009.

2.     On information and belief, Defendant Comcast Cable Communications, LLC is a limited

liability company organized and existing under the laws of the State of Delaware, having its

principal place of business at 1701 John F. Kennedy Blvd., Philadelphia, Pennsylvania 19103.

Comcast Cable Communications, LLC may be served through its registered agent Comcast



                                                 1
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 2 of 25




Capital Corporation, 1201 N. Market Street, Suite 1000, Wilmington, Delaware 19801.

3.     On information and belief, Defendant Comcast Corp. is a corporation organized and

existing under the laws of the State of Pennsylvania, having its principal place of business at

1701 John F. Kennedy Blvd., Philadelphia, Pennsylvania 19103. Comcast Corp. may be served

through its registered agent CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, TX

75201. On information and belief, Comcast Corporation is registered to do business in the State

of Texas and has been since at least November 30, 2018.

4.     On information and belief, Defendant Comcast Cable Communications Management,

LLC is a limited liability company organized and existing under the laws of the State of

Delaware, having its principal place of business at 1701 John F. Kennedy Blvd., Philadelphia,

Pennsylvania 19103. Comcast Cable Communications Management, LLC may be served

through its registered agent CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, TX

75201. On information and belief, Comcast Cable Communications Management, LLC is

registered to do business in the State of Texas and has been since at least November 10, 2011.


                                JURISDICTION AND VENUE

5.     This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et seq., for

infringement by Comcast of claims of U.S. Patent No. 6,832,249; U.S. Patent No. 7,027,465;

U.S. Patent No. 7,177,285; U.S. Patent No. 7,760,664; U.S. Patent No. 8,923,846; and U.S.

Patent No. RE42,883. (collectively “the Patents-in-Suit”).

6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

7.     Comcast is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, (i) Comcast maintains a regular and established place of business in

Texas in this Judicial District in its Comcast Innovation Center at 6200 Bridge Point Parkway,



                                                 2
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 3 of 25




Austin, Texas 78730; (ii) Comcast sells products and services to customers in this Judicial

District; and (iii) the patent infringement claims arise directly from Comcast’s continuous and

systematic activity in this Judicial District.

8.      Venue is proper as to Comcast in this Judicial District under 28 U.S.C. § 1400(b)

because, inter alia, on information and belief, Comcast has a regular and established place of

business in this Judicial District in its Comcast Innovation Center located at 6200 Bridge Point

Parkway, Austin, Texas 78730, and has committed acts of patent infringement in this Judicial

District and/or has contributed to or induced acts of patent infringement by others in this District.


                                          BACKGROUND

9.      On December 14, 2004, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 6,832,249 (“the ’249 Patent”), entitled “Globally Accessible Computer

Network-Based Broadband Communication System With User-Controllable Quality of

Information Delivery and Flow Priority.” A true and correct copy of the ’249 Patent is attached

hereto as Exhibit A.

10.     At the time of the invention, millions of Internet users being online simultaneously,

causing congestion (too many users) and latency (long pauses and delays), presented a difficult

bandwidth load management challenge. Exhibit A at col. 1:32-34, 2:34-36. No conventional

routing system existed that avoided the congestion and best effort delivery methods then used by

the Internet. Id. at col. 2:8-10. Conventional routing systems relating to multiple OSI layers also

did not consistently ensure quality of service. Id. at col. 6:53-63.

11.     The invention of the ’249 Patent improved upon the conventional services delivery

systems by enabling quality of service control by content providers, Application Service

Providers (ASPs), ISPs, and, by extension, their customers. Id. at col. 3:60-63. Additional



                                                  3
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 4 of 25




improvements over the conventional services delivery systems afforded by the invention of

the ’249 Patent included bridging the gaps between the layers of the OSI reference model;

ensuring more control by users over the priority of their information flow; more control by

network administrators over the congestion of their networks; and more control by content

providers over costs and the experiences they provide to their users. Id. at col. 3:65-4:2, 6:53-63.

12.     On April 11, 2006, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,027,465 (“the ’465 Patent”), entitled “Method for Contention Free

Traffic Detection.” A true and correct copy of the ’465 Patent is attached hereto as Exhibit B.

13.     At the time of the invention, “conventionally … transmission differentiation based on

priority was not conducted at all.” Exhibit B at col. 2:9-10. Obtaining priority information for

traffic transmitted through an Access Point (AP) required searching all fields in all frames for

indications of the priority state of the actual data frame, resulting in all fields in all frames being

checked and all headers being analyzed, starting from the outer most headers, until the right field

in the header had been found. Id. at col. 1:53-59. This measure was very complex, took a long

time, and required a large amount of processing, especially for complex tunneling protocols. Id.

at col. 1:62-65. All the frame headers and protocols which can be included in the data frames

transmitted via the network had to be known, hence, the amount of information needed for

identifying the data was huge. Id. at col. 1:66-2:4. Such a huge amount of information was

typically too heavy to handle in small and low price equipment like WLAN access points (AP).

Id. Further, then existing systems according to the IEEE 802.11 standard did not separate traffic

based on priority. Id. at col. 2:11-15.

14.     The invention of the ’465 Patent improved upon conventional network traffic routing

systems by providing methods by which priority traffic can easily be distinguished from normal




                                                   4
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 5 of 25




traffic without the need of complex processing making it possible to execute in a low cost and

possibly low performance AP. Id. at col. 2:19-23, 2:60-62, 3:43. The methods of the invention

of the ’465 Patent further improved upon conventional network traffic routing systems by easily

finding higher priority traffic from the stream of MAC layer frames without necessarily requiring

knowledge of the upper layer protocols. Id. at col. 2:53-56. The methods of the invention of

the ’465 Patent further improved upon conventional network traffic routing systems by being

protocol-independent and flexible such that their configuration may be done in an external

configuration program; with the Access Point not needing to know anything about the processed

traffic; further alleviating the need of complex structure of the device. Id. at col. 2:63-66, Col.

3:5-11. A further advantage over conventional network traffic routing systems is that installation

of new software or hardware in the network element would not be required when new protocols

or modified protocols are introduced in the network. Id. at col. 3:12-21.

15.    On February 13, 2007, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,177,285 (“the ’285 Patent”), entitled “Time Based Wireless Access

Provisioning.” A true and correct copy of the ’285 Patent is attached hereto as Exhibit C.

16.    At the time of the invention, wireless access to data networks was not yet conventional.

Then existent systems for provisioning access to a network were impractical, such as for wireless

devices which lacked a user interface configured for communicating provisioning information, or

for simple home-based intranets, such as a wireless picture frame device lacking a control

interface to read or extract identification information, such as a MAC address, to facilitate

wireless access provisioning. Exhibit C at col. 3:13-26. Further, wireless devices that did have a

dedicated user interface were incapable of, or cumbersome in, communicating device

identification and exchanging provisioning information, still requiring a user to be technically




                                                  5
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 6 of 25




proficient to properly initiate and complete a provisioning process. Id. at col. 3:27-36.

17.     The invention of the ’285 Patent improved upon existent network provisioning systems

by enabling provisioning without requiring a user interface for the initiation of a provisioning

process—“a major technological advance.” Id. at col. 3:37-41. The invention of the ’285 Patent

further improved upon existent provisioning systems by providing a wireless access provisioning

structure and process with minimal device requirements and/or user proficiency, whereby a

wireless device is readily provisioned by the provisioning system, and whereby other

unauthorized devices within an access region are prevented from being provisioned by the

provisioning system. Id. at col. 3:42-49. The invention of the ’285 Patent further improved upon

existent provisioning systems by providing a time-based wireless access provisioning system

integrated with easily monitored parameters of a wireless device, such as the time monitoring of

power on and/or start of signal transmission, for provisioning secure encrypted communication.

Id. at col. 3:50-58.

18.     On July 20, 2010, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,760,664 (“the ’664 Patent”), entitled “Determining and Provisioning

Paths in a Network.” A true and correct copy of the ’664 Patent is attached hereto as Exhibit D.

19.     At the time of the invention, graphical systems for provisioning network paths were not

yet conventional. Prior art systems for provisioning network paths typically modeled every port

of every network element as a node on a graph and modeled every physical link that

interconnected these ports to one another as links that interconnected the nodes of the graph.

Exhibit D at col. 1:27-36. This resulted in very large, complex, and inefficient model graphs that

did not adapt well to diverse network elements and large networks and created performance and

scalability issues due to the demanding processing requirements associated with such graphs. Id.




                                                 6
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 7 of 25




at col. 2:30-40.

20.    The invention of the ’664 Patent improved upon existent systems for provisioning

network paths by enabling management of links instead of nodes in a graphical interface,

reducing route processing, resulting in a corresponding reduction in overhead and resources

required to route network traffic from one node to another. Id. at col. 3:32-35. The invention of

the ’664 Patent further improved upon existent systems by reducing the number of nodes

necessary to consider in routing network traffic from one point to another, greatly reducing the

processing overhead and timeliness associated with making routing decisions. Id. at col. 4:53-

65. The invention of the ’664 Patent further improved upon existent systems by adding

considerable flexibility in designing and maintaining routing graphs. Id.

21.    On December 30, 2014, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,923,846 (“the ’846 Patent”), entitled “Recovery Techniques in Mobile

Networks.” A true and correct copy of the ’846 Patent is attached hereto as Exhibit E.

22.    At the time of the invention, IP mobile networks failed to include any protection of

subscribers’ transport addresses or location information in the case of a reset situation of a Call

State Control Function (CSCF) network element. Exhibit E at col. 1:41-50. The ’846 Patent

improved upon existent mobile networks by providing a technique for protecting and recovering

location information of a subscriber in a mobile network. Id. at Fig. 4A, 4B; col 1:54-62.

23.    On November 1, 2011, the United States Patent and Trademark Office duly and lawfully

issued U.S. Patent No. RE42,883 (“the ’883 Patent”), entitled “Enhanced Phone-Based

Collaboration.” A true and correct copy of the ’883 Patent is attached hereto as Exhibit F.

24.    At the time of the invention, there was no conventional way to add other forms of inter-

personal real-time two-way communication, such as video conferencing, instant messaging, PC-




                                                  7
          Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 8 of 25




based application sharing, desktop display sharing, whiteboard sharing, networked gaming, and

co-browsing, to a currently existing phone call. Exhibit F at col. 1:53-65. Enhancing phone calls

was cumbersome and not practical since it required the use of separate software solutions lacking

features for ad-hoc spontaneous call enhancement. See id. See also id. at 2:48-51. Further, the

collaboration setup process involved many manual steps, such as performing session signaling

twice–first using phones and phone numbers, then using PC based collaboration application and

its proprietary session signaling and addressing. Id. at 2:51-58. These drawbacks diminished

both usefulness and accessibility of an enhanced phone-based collaboration. Id. at 2:48-62.

25.    The invention of the ’883 Patent provides end users with an easy and convenient way to

augment phone conversions with other forms of communication and collaboration. Id. at 1:39-

41, 2:67-3:3. Further, the invention of the ’883 patent provides telephone service providers with

an opportunity to expand their offering of value added services. Id. at 3:3-5.

26.    CommWorks is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement of them.

                                             NOTICE

27.    By letter and email dated February 21, 2020, CommWorks notified Comcast of the

existence of the Patents-in-Suit and invited Comcast to hold a licensing discussion.

28.    By letter and email dated April 17, 2020, CommWorks notified Comcast that it infringes

at least the ’249 Patent, ’465 Patent, ’285 Patent, and ’664 Patent, identified exemplary infringed

claims and infringing Comcast products and services, and invited Comcast to hold a licensing

discussion with CommWorks.

29.    By letter dated April 22, 2020, Comcast requested additional information as to the

CommWorks patents.


                                                  8
           Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 9 of 25




30.    By email dated April 27, 2020, CommWorks again sent its April 17, 2020 letter to

Comcast.

31.    By letter and email dated May 8, 2020, CommWorks notified Comcast that it infringes at

least the ’846 Patent and the ’883 Patent, identified exemplary infringed claims and infringing

Comcast products and services, and again invited Comcast to hold a licensing discussion with

CommWorks.

32.    By letter dated June 10, 2020, Comcast requested additional information as to patents

described in CommWorks’ April 17, 2020 and May 8, 2020 letters.

33.    By email dated August 26, 2020, CommWorks supplied Comcast with exemplary claim

charts for each of the Patents-in-Suit.

            COUNT I: INFRINGEMENT OF THE ’249 PATENT BY COMCAST

34.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

35.    On information and belief, Comcast has infringed the ’249 Patent, pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by providing services to its customers that

make, use, offer to sell, sell in the United States or import into the United States the Ciena

devices that run Service Aware Operating System (SAOS), as well as Juniper devices running

Junos OS, and other equipment utilizing substantially similar methods of providing broadband

communications over a multi-layered network used by Comcast to provide services to its

customers (“Accused Products and Services”).

36.    For example, on information and belief, Comcast has infringed and continues to infringe

at least claim 11 of the ’249 Patent by making, using, offering to sell, selling, and/or importing

the Accused Products and Services, which perform a method for providing broadband

communications over a multi-layered network having a plurality of Open System

Interconnection (OSI) reference model layers functioning therein. See Ex. 1 (showing “Comcast


                                                  9
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 10 of 25




is using equipment from … Juniper Networks and Ciena” including “Juniper’s T Series Core

Routers, MX Series Universal Edge Routers and EX Series Ethernet Switches, as well as Ciena’s

LE-311v”); Ex. 2 (showing Comcast Business is a partner of Ciena); Ex. 3 (showing “Comcast

deployed Juniper Networks(R) T Series Core Routers, MX Series Universal Edge Routers and

EX Series Ethernet Switches …”); Exs. 4-6 (showing that Ciena devices running Service-Aware

Operating Systems (SAOS), including the Ciena LE-311v and Ciena 6500 platform, facilitate

broadband communications over an OSI model multi-layered network, e.g., a network having at

least OSI model layers 2 and 3, and have MPLS Fast Reroute functionality as standardized in

IETF RFC 4090); Ex. 7 (showing that Juniper devices running Junos OS facilitate broadband

communications over an OSI model multi-layered network, e.g., a network having at least OSI

model layers 2 and 3, and have MPLS Fast Reroute functionality as standardized in IETF RFC

4090). The method of providing broadband communications over a multi-layered network of

each of the Accused Products and Services comprises monitoring at least one OSI reference

model layer functioning in the multi-layered network. See Ex. 8 (showing that Ciena devices

and Junos OS devices with MPLS Fast Reroute monitor and detect a failure of a node and/or link

associated with the Internet Protocol (IP) layer, i.e., OSI model layer 3, in the communications

network). The method of providing broadband communications over a multi-layered network of

each of the Accused Products and Services further comprises determining that a quality of

service event has occurred in the multi-layered network. See Ex. 8 (showing that Ciena devices

and Junos OS devices with MPLS Fast Reroute determine the occurrence of a quality of service

event, i.e., a failure condition, such as packet loss and/or latency, of a node and/or link associated

with an IP address, thereby affecting network quality of service with particular effect on the

quality of real time application services). The method of providing broadband communications




                                                 10
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 11 of 25




over a multi-layered network of each of the Accused Products and Services further comprises

determining that the quality of service event occurred at a layer N in the OSI reference model.

See Ex. 8 (showing that Ciena devices and Junos OS devices with MPLS Fast Reroute determine

that a node and/or link associated with an IP address has failed in OSI model layer 3 thereby

affecting network quality of service). The method of providing broadband communications over

a multi-layered network of each of the Accused Products and Services further comprises

responding to the quality of service event in the multi-layered network by changing network

provisioning at a layer less than N. See Ex. 8 (showing that Ciena devices and Junos OS devices

with MPLS Fast Reroute respond to the quality of service event by changing the provisioning of

the data traffic path at OSI model layer 2 which is less than OSI model layer 3 by switching the

routing of packets to a pre-established backup LSP detour using a one-to-one backup method

and/or backup LSP tunnel using a facility backup method). The method of providing broadband

communications over a multi-layered network of each of the Accused Products and Services

further comprises signaling that the network provisioning at the layer less than N has been

changed. See Ex. 8 (showing that Ciena devices and Junos OS devices with MPLS Fast Reroute

send messages and/or notifications signaling that the data traffic path has changed to the backup

LSP tunnel at OSI model layer 2).

37.    On information and belief, Comcast has induced infringement of the ’249 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to




                                                  11
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 12 of 25




the installation, set up, use, operation, and maintenance of said products. See ¶ 26 above

(explaining that CommWorks notified Comcast of infringement by notice letter dated April 17,

2020); Ex. 1 (showing “Comcast is using equipment from … Juniper Networks and Ciena”

including “Juniper’s T Series Core Routers, MX Series Universal Edge Routers and EX Series

Ethernet Switches, as well as Ciena’s LE-311v”); Ex. 2 (showing Comcast Business is a partner

of Ciena); Ex. 3 (showing “Comcast deployed Juniper Networks(R) T Series Core Routers, MX

Series Universal Edge Routers and EX Series Ethernet Switches …”); Exs. 4-6 (showing that

Ciena devices running Service-Aware Operating Systems (SAOS), including the Ciena LE-311v

and Ciena 6500 platform, facilitate broadband communications over an OSI model multi-layered

network, e.g., a network having at least OSI model layers 2 and 3, and have MPLS Fast Reroute

functionality as standardized in IETF RFC 4090); Ex. 7 (showing that Juniper devices running

Junos OS facilitate broadband communications over an OSI model multi-layered network, e.g., a

network having at least OSI model layers 2 and 3, and have MPLS Fast Reroute functionality as

standardized in IETF RFC 4090).

38.    On information and belief, Comcast has committed the foregoing infringing activities

without a license.

39.    On information and belief, Comcast knew the ’249 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’249 Patent.

          COUNT II: INFRINGEMENT OF THE ’465 PATENT BY COMCAST

40.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

41.    On information and belief, Comcast has infringed the ’465 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering for sale, selling,

and/or importing into the United States Wi-Fi enabled modems and routers and Wi-Fi services,


                                                 12
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 13 of 25




such as, for example, the Xfinity xFi Fiber Gateway (included in the “Accused Products and

Services”).

42.    For example, on information and belief, Comcast has infringed at least claim 1 of

the ’465 Patent by making, using, offering to sell, selling, and/or importing the Accused Products

and Services, which perform a method for detecting priority of data frames in a network. See Ex.

9 (showing that “Xfinity Internet customer[s] … have the option to rent an Xfinity xFi

Gateway”); Ex. 10 (showing the routers Comcast offers to its subscribers including the Xfinity

xFi Fiber Gateway (“Model Numbers: Arris X5001”)); Ex. 11 (showing the Arris X5001 router

(Xfinity xFi Fiber Gateway) supports Wi-Fi Multimedia (“WMM”)); Ex. 12 (showing that

Comcast’s WMM compatible Access Points, such as the exemplary Xfinity xFi Fiber Gateway,

detect the priority of data frames in a network by mapping to the Access Category (“AC”) of the

Enhanced Distributed Channel Access (“EDCA”) mechanism); see also Ex. 13 (showing another

example in which Comcast’s 802.11-2007+ compliant Access Points detect priority data frames

in a network by mapping the AC of the EDCA mechanism). The method for detecting priority of

data frames comprises the step of extracting a bit pattern from a predetermined position in a

frame. See Ex. 12 (showing, for example, that in Wi-Fi enabled modems and routers, Comcast’s

WMM compatible Access Points extract a bit pattern from a predetermined position in a data

frame, such as in the QoS Control field); Ex. 13 (showing, for example, that in Wi-Fi enabled

modems and routers, Comcast’s 802.11-2007+ compatible Access Points extract a bit pattern

from a predetermined position in a data frame, such as in the QoS Control field). The method for

detecting priority of data frames further comprises the step of comparing said extracted bit

pattern with a search pattern. See Ex. 12 (showing, for example, that Comcast’s WMM

compatible Access Points compare the extracted UP bit pattern with a search pattern, such as the




                                                13
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 14 of 25




Access Category (“AC”)); Ex. 13 (showing, for example, that Comcast’s 802.11-2007+

compatible Access Points compare the extracted TID bit pattern User Priority (“UP”) with the

Access Category (“AC”) search pattern). The method for detecting priority of data frames

further comprises the step of identifying a received frame as a priority frame in case said

extracted bit pattern matches with said search pattern. See Ex. 12 (showing, for example, that

Comcast’s WMM compatible Access Points identify the priority Access Category (“AC”) of the

WMM Data frame if the UP of said frame matches an AC search pattern); Ex. 13 (showing, for

example, that Comcast’s 802.11-2007+ compatible Access Points identify the priority Access

Category (“AC”) of the data frame if the TID UP bit pattern matches an AC search pattern). In

the method for detecting priority of data frames, the predetermined position in said frame is

defined by the offset of said bit pattern in said frame. See Ex. 12 (showing, for example,

Comcast’s WMM compatible Access Points predetermine the position of the bit pattern by

inspecting the Frame Control field to anticipate which non-minimal field has data present in the

frame MAC Header so the offset of the UP bit pattern can be determined); Ex. 13 (showing, for

example, Comcast’s 802.11-2007+ compatible Access Points predetermine the position of the bit

pattern by inspecting the Frame Control field to anticipate which non-minimal field has data

present in the frame MAC Header so the offset of the TID bit pattern can be determined).

43.    On information and belief, Comcast has induced infringement of the ’465 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to




                                                  14
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 15 of 25




the installation, set up, use, operation, and maintenance of said products. See ¶ 26 above

(explaining that CommWorks notified Comcast of infringement by notice letter dated April 17,

2020); Ex. 9 (showing that “Xfinity Internet customer[s] … have the option to rent an Xfinity

xFi Gateway”); Ex. 10 (showing the routers Comcast offers to its subscribers including the

Xfinity xFi Fiber Gateway (“Model Numbers: Arris X5001”)); Ex. 11 (showing the Arris X5001

router (Xfinity xFi Fiber Gateway) supports Wi-Fi Multimedia (“WMM”)).

44.    On information and belief, Comcast has committed the foregoing infringing activities

without a license.

45.    On information and belief, Comcast knew the ’465 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’465 Patent.

          COUNT III: INFRINGEMENT OF THE ’285 PATENT BY COMCAST

46.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

47.    On information and belief, Comcast has infringed the ’285 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by making, using, offering for sale, selling,

and/or importing into the United States Wi-Fi enabled modems and routers and Wi-Fi services,

such as, for example, the Xfinity xFi Wireless Gateway (included in the “Accused Products and

Services”).

48.    For example, on information and belief, Comcast has infringed and continues to infringe

at least claim 1 of the ’285 Patent by making, using, offering to sell, selling, and/or importing the

Accused Products and Services, which perform a process for provisioning between a wireless

device and a network. See Ex. 9 (showing that “Xfinity Internet customer[s] … have the option

to rent an Xfinity xFi Gateway”); Ex. 10 (showing the routers Comcast offers to its subscribers

including the Xfinity xFi Gateway (“Model Numbers: … TG1682G”)); Ex. 14 (showing the


                                                 15
           Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 16 of 25




Xfinity xFi Gateway supports “WPS (WiFi Protected Setup)”); Ex. 15 (showing the Xfinity

TG1682 (Xfinity xFi Gateway) has a “WPS button”); Ex. 16 (showing that Comcast’s WPS

access points perform a process for provisioning between a wireless device and a network, such

as a WLAN). The process for provisioning comprises the step of tracking an operating

parameter of the wireless device within a service area, wherein the operating parameter of the

wireless device comprises an onset of a signal transmission of the wireless device. See Ex. 16

(showing that, for example, WPS access points monitors Probe Request {WSC IE, PBC},

wherein said Probe Requests include an onset of a signal transmission and PBC operating

parameter in the onset signal Probe Request {WSC IE PBC} transmitted from an in range

wireless device (enrollee) seeking access to the network). The process for provisioning further

comprises the step of initiating provisioning of the wireless device if the tracked operating

parameter occurs within a time interval. See Ex. 16 (showing that, for example, WPS access

points initiate provisioning of the wireless device if the tracked operating parameter

(transmission of signal seeking access) occurs within the 120-second time period (“Walk

Time”)).

49.    On information and belief, Comcast has induced infringement of the ’285 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to

the installation, set up, use, operation, and maintenance of said products. See ¶ 26 above

(explaining that CommWorks notified Comcast of infringement by notice letter dated April 17,




                                                  16
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 17 of 25




2020); Ex. 9 (showing that “Xfinity Internet customer[s] … have the option to rent an Xfinity

xFi Gateway”); Ex. 10 (showing the routers Comcast offers to its subscribers including the

Xfinity xFi Gateway (“Model Numbers: … TG1682G”)); Ex. 14 (showing the Xfinity xFi

Gateway supports “WPS (WiFi Protected Setup)”); Ex. 15 (showing the Xfinity TG1682

(Xfinity xFi Gateway) has a “WPS button”).

50.    On information and belief, Comcast has committed the foregoing infringing activities

without a license.

51.    On information and belief, Comcast knew the ’285 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’285 Patent.

          COUNT IV: INFRINGEMENT OF THE ’664 PATENT BY COMCAST

52.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

53.    On information and belief, Comcast has infringed the ’664 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by providing services to its customers that

make, use, offer to sell, sell in the United States or import into the United States the Ciena Blue

Planet Manage, Control and Plan platform, as well as the Juniper Contrail platform, and all other

equipment utilizing substantially similar methods of routing traffic used by Comcast to provide

services to its customers (“Accused Products and Services”).

54.    For example, on information and belief, Comcast has infringed and continues to infringe

at least claim 7 of the ’664 Patent by making, using, offering to sell, selling, and/or importing the

Accused Products and Services, which perform a method for routing network traffic between a

first network and a second network, each of the of the networks comprising a plurality of

network elements. See Ex. 1 (showing “Comcast is using equipment from … Juniper Networks

and Ciena” including “Juniper’s T Series Core Routers, MX Series Universal Edge Routers and


                                                 17
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 18 of 25




EX Series Ethernet Switches, as well as Ciena’s LE-311v”); Ex. 2 (showing Comcast Business is

a partner of Ciena); Ex. 3 (showing “Comcast deployed Juniper Networks(R) T Series Core

Routers, MX Series Universal Edge Routers and EX Series Ethernet Switches …”); Ex. 17

(showing that Ciena’s Blue Planet Manage, Control and Plan (MCP) network configuration

management system routes network traffic between two networks wherein each network

comprises a plurality of network elements that are connected by a digital cross connect, such as

an Multiprotocol Label Switching (MPLS) Tunnel and/or an Ethernet [Virtual] Private Line

(EPL/EVPL) Service); Exs. 18-21 (showing that Juniper Contrail Network configures and

monitors network traffic between networks and network elements using a digital cross

connection, e.g., VXLAN). The plurality of network elements of the Accused Products and

Services are connected by a digital cross connect. See Exs. 17-21. The method for routing

network traffic of each of the Accused Products and Services comprises the step of determining,

with a network configuration management system, the interconnections created by said digital

cross connect between at least two network elements in said plurality of network elements. See

Ex. 17 (showing that Ciena’s Blue Planet MCP network configuration management system

configures MPLS Tunnels-and/or EPL/EVPL Services between at least two network elements,

e.g., Ciena 5150, 8700, and/or 3930 devices, which includes determining the interconnections

between the network elements); Exs. 20-21 (showing that Juniper Contrail determines and/or

configures digital cross connections between network elements in different networks using

VXLAN tunneling). The method for routing network traffic of each of the Accused Products

and Services further comprises representing each of said interconnections as a link between said

at least two network elements. See Ex. 17 (showing that Ciena’s Blue Planet represents the

MPLS tunnel as a link between network elements, for example, the Ciena 8700-1 device on the




                                               18
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 19 of 25




first network and the Ciena 8700-3 device on the second network); Exs. 20 and 22 (showing that

Juniper Contrail represents the interconnections between the network elements as a link

(VXLAN tunnel)). The method for routing network traffic of each of the Accused Products and

Services further comprises storing a status of each of said interconnections in a cross connection

status database, wherein the status indicates whether a cross-connection using said digital cross

connect was successfully provisioned. See Ex. 17 (showing that Ciena’s Blue Planet stores and

displays the status, e.g., operational status, of the MPLS tunnel and/or EPL/EVPL service

including whether the cross connection was successfully provisioned); Ex. 22 (showing that

Juniper Contrail stores the status, e.g., connection status, the VXLAN tunnel between

networking elements in different networks).

55.    On information and belief, Comcast has induced infringement of the ’664 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to

the installation, set up, use, operation, and maintenance of said products. See ¶ 26 above

(explaining that CommWorks notified Comcast of infringement by notice letter dated April 17,

2020); Ex. 1 (showing “Comcast is using equipment from … Juniper Networks and Ciena”

including “Juniper’s T Series Core Routers, MX Series Universal Edge Routers and EX Series

Ethernet Switches, as well as Ciena’s LE-311v”); Ex. 2 (showing Comcast Business is a partner

of Ciena); Ex. 3 (showing “Comcast deployed Juniper Networks(R) T Series Core Routers, MX

Series Universal Edge Routers and EX Series Ethernet Switches …”); Ex. 17 (showing that




                                                  19
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 20 of 25




Ciena’s Blue Planet Manage, Control and Plan (MCP) network configuration management

system routes network traffic between two networks wherein each network comprises a plurality

of network elements that are connected by a digital cross connect, such as an Multiprotocol

Label Switching (MPLS) Tunnel and/or an Ethernet [Virtual] Private Line (EPL/EVPL)

Service); Exs. 18-21 (showing that Juniper Contrail Network configures and monitors network

traffic between networks and network elements using a digital cross connection, e.g., VXLAN).

56.    On information and belief, Comcast has committed the foregoing infringing activities

without a license.

57.    On information and belief, Comcast knew the ’664 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’664 Patent.

          COUNT V: INFRINGEMENT OF THE ’846 PATENT BY COMCAST

58.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

59.    On information and belief, Comcast has infringed the ’846 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by providing services to its customers that

make, use, offer to sell, sell in the United States or import into the United States equipment

utilizing methods for recovering location information of a subscriber in a mobile network used

by Comcast to provide services to its customers (“Accused Products and Services”).

60.    For example, on information and belief, Comcast has infringed at least claim 1 of

the ’846 Patent by making, using, offering to sell, selling, and/or importing the Accused Products

and Services, which perform a method comprising receiving, from a first server at a second

server, a transport address and an address of the first server. See Ex. 23 (showing Comcast,

under the Xfinity Mobile brand, provides 4G LTE mobile broadband Internet access services to

its customers); Exs. 24-29 (showing Comcast receives a Cx-Put/Cx-Pull message and/or S-CSCF


                                                 20
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 21 of 25




Restoration Information message containing a User Equipment’s (UE) Public User Identity

which contains a transport address, e.g., SIP URL address, tel URL address, and/or Contact

Address, and the Serving Call Session Control Function (S-CSCF) name/address from the S-

CSCF at a Home Subscriber Server (HSS)). Comcast further receives, at the second server, a

request from the first server to restore the transport address. See Exs. 25-27 and 29-30 (showing

Comcast receives at the HSS from the S-CSCF a request, e.g., a SAR message, to restore the user

data, including the UE’s SIP URL or tel URL, after a S-CSCF restart). Comcast, in response to

the request from the first server to restore the transport address, communicates the transport

address to the first server from the second server. See Ex. 25-27 and 29-30 (showing Comcast

sends to the S-CSCF from the HSS the subscriber UE’s user data, including the user’s transport

address, e.g., SIP URL or tel URL).

61.    On information and belief, Comcast has induced infringement of the ’846 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to

the installation, set up, use, operation, and maintenance of said products. See ¶¶ 28 and 31

above (explaining that CommWorks notified Comcast of infringement by notice letters dated

April 17, 2020, and May 8, 2020); Ex. 23 (showing Comcast, under the Xfinity Mobile brand,

provides 4G LTE mobile broadband Internet access services to its customers).

62.    On information and belief, Comcast has committed the foregoing infringing activities

without a license.




                                                  21
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 22 of 25




63.    On information and belief, Comcast knew the ’846 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’846 Patent.

          COUNT VI: INFRINGEMENT OF THE ’883 PATENT BY COMCAST

64.    Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

65.    On information and belief, Comcast has infringed the ’883 Patent pursuant to 35 U.S.C. §

271(a), literally or under the doctrine of equivalents, by providing services to its customers that

make, use, offer to sell, sell in the United States or import into the United States equipment

utilizing methods for transitioning from an existing telephone call to a real-time collaboration

session in a system including a telephone network for establishing connections between users

and a data network for establishing data sharing sessions between said users used by Comcast to

provide services to its customers (“Accused Products and Services”).

66.    For example, on information and belief, Comcast has infringed and continues to infringe

at least claim 1 of the ’883 Patent by making, using, offering to sell, selling, and/or importing the

Accused Products and Services, which perform a method for transitioning from an existing

telephone call to a real-time collaboration session in a system including a telephone network for

establishing connections between users and a data network for establishing data sharing sessions

between said users, each of said users having an associated user access and presentation device,

said data network including an enhanced phone based collaboration (EPC) application, and at

least one of said users subscribing to said enhanced phone based collaboration application. See

Ex. 23 (showing Comcast, under the Xfinity Mobile brand, provides 4G LTE mobile broadband

Internet access services to its customers); Ex. 31 (showing Xfinity Mobile support Voice over

LTE (VoLTE)); Ex. 32 (showing Xfinity Mobile supports video calling on at least Android

devices); Exs. 33-34 (showing a control button to add video to an existing telephone call). The


                                                 22
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 23 of 25




method comprises, responsive to said one user on an existing telephone call clicking on a control

button on said user's associated device, a server in a telephone network invoking the operation of

said EPC application to cause said enhanced phone based collaboration to add the collaboration

session to the existing telephone call between said users without the users exchanging

collaboration session identifiers. See Ex. 23 (showing Comcast, under the Xfinity Mobile brand,

provides 4G LTE mobile broadband Internet access services to its customers); Ex. 31 (showing

Xfinity Mobile support Voice over LTE (VoLTE)); Ex. 32 (showing Xfinity Mobile supports

video calling on at least Android devices); Exs. 33-34 (showing a control button to add video to

an existing telephone call); Ex. 35 (showing the multimedia session flow of adding another

media type to the already existing voice call session); Ex. 36 (showing the Session Description

Protocol (SDP) messages use the already established voice call session ID).

67.    On information and belief, Comcast has induced infringement of the ’883 Patent pursuant

to 35 U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and encouraging

others, including, but not limited to, its partners, customers, and end users, to use, sell, and/or

offer to sell in the United States, and/or import into the United States, the Accused Products and

Services by, among other things, providing the Accused Products and Services, specifications,

instructions, manuals, advertisements, marketing materials, and technical assistance relating to

the installation, set up, use, operation, and maintenance of said products. See ¶¶ 28 and 31

above (explaining that CommWorks notified Comcast of infringement by notice letters dated

April 17, 2020, and May 8, 2020); Ex. 23 (showing Comcast, under the Xfinity Mobile brand,

provides 4G LTE mobile broadband Internet access services to its customers); Ex. 31 (showing

Xfinity Mobile support Voice over LTE (VoLTE)); Ex. 32 (showing Xfinity Mobile supports

video calling on at least Android devices); Exs. 33-34 (showing an active telephone call can be




                                                  23
                Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 24 of 25




converted into a video call with the click of a button).

68.        On information and belief, Comcast has committed the foregoing infringing activities

without a license.

69.        On information and belief, Comcast knew the ’883 Patent existed and knew of exemplary

infringing Comcast products and services while committing the foregoing infringing acts thereby

willfully, wantonly and deliberately infringing the ’883 Patent.


                                         PRAYER FOR RELIEF

           WHEREFORE, CommWorks prays for judgment in its favor against Comcast for the

following relief:

           A.       Entry of judgment in favor of CommWorks against Comcast on all counts;

           B.       Entry of judgment that Comcast has infringed the Patents-in-Suit;

           C.       Entry of judgment that Comcast’s infringement of the Patents-in-Suit has been

willful;

           D.       An order permanently enjoining Comcast from infringing the Patents-in-Suit;

           E.       Award of compensatory damages adequate to compensate CommWorks for

Comcast’s infringement of the Patents-in-Suit, in no event less than a reasonable royalty trebled

as provided by 35 U.S.C. § 284;

           F.       Award of reasonable attorneys’ fees and expenses against Comcast pursuant to 35

U.S.C. § 285;

           G.       CommWorks’ costs;

           H.       Pre-judgment and post-judgment interest on CommWorks’ award; and

           I.       All such other and further relief as the Court deems just or equitable.




                                                     24
         Case 6:21-cv-00366-ADA Document 1 Filed 04/15/21 Page 25 of 25




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. Proc., Plaintiff hereby demands trial by jury in

this action of all claims so triable.


Dated: April 15, 2021                             Respectfully submitted,


                                                  /s/ Stafford Davis
                                                  Stafford Davis
                                                  State Bar No. 24054605
                                                  sdavis@stafforddavisfirm.com
                                                  Catherine Bartles
                                                  State Bar No. 24104849
                                                  cbartles@stafforddavisfirm.com
                                                  THE STAFFORD DAVIS FIRM, PC
                                                  815 South Broadway Avenue
                                                  Tyler, Texas 75701
                                                  Tel: (903) 593-7000
                                                  Fax: (903) 705-7369

                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon Moore
                                                  bmoore@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                  Andrey Belenky
                                                  abelenky@kblit.com
                                                  Hanna G. Cohen (pro hac vice to be filed)
                                                  hgcohen@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  1140 Avenue of the Americas, 9th Floor
                                                  New York, NY 10036
                                                  Tel: 212-203-5399
                                                  Fax: 212-203-5399

                                                  Attorneys for Plaintiff
                                                  CommWorks Solutions, LLC




                                                25
